Citation Nr: 0708524	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-20 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
disability, other than PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to February 
1974.

By rating decision dated in September 1998, the Regional 
Office (RO) denied the veteran's claim for service connection 
for PTSD.  He was notified of this determination and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  The veteran subsequently 
sought to reopen his claim.  By rating action dated in 
November 2003, the RO concluded that new and material 
evidence had not been received to reopen the claim for 
service connection for PTSD.  In addition, the RO denied the 
veteran's claim for service connection for a psychiatric 
disability, other than PTSD, claimed as depression, bipolar 
disorder, sleeplessness, nervousness, difficulty 
concentrating, and hypervigilance.  The claims have been 
recharacterized as shown on the cover page.


FINDINGS OF FACT

1.  By decision dated in September 1998, the RO denied 
service connection for PTSD.

2.  The evidence added to the record since the September 1998 
RO decision provides a reasonable possibility of 
substantiating the claim for service connection for PTSD.

3.  An in-service PTSD stressor has not been verified.

4.  The service medical records are negative for complaints 
or findings concerning a psychiatric disability.

5.  A psychiatric disability was initially manifested many 
years after service, and there is no competent medical 
evidence to link any current psychiatric disability to 
service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the 
claim for service connection for PTSD is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303(d), 
3.304(f) (2006).

3.  An acquired psychiatric disability, other than PTSD, 
claimed as depression, bipolar disorder, sleeplessness, 
nervousness, difficulty concentrating, and hypervigilance, 
was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(d) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006).  In that decision, the Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought, i.e. service connection.  The Court further 
stated that the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

In this case, in an October 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for service connection, 
to include based on new and material evidence, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The Board 
notes that a letter complying with Dingess was sent to the 
veteran in March 2006.

The Board notes that the RO letter did not directly state the 
previous basis for the denial of service connection.  
However, in light of the determination that new and material 
evidence has been received, no prejudice to the veteran will 
result.  Therefore, the Board finds any deficiency with 
respect to the notice letters to be harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, service personnel records, 
and post service VA medical records.  

The RO has not provided the veteran a VA psychiatric 
examination in order to determine whether he has PTSD or a 
psychiatric disorder related to service.  The United States 
Court of Appeals for Veterans Claims (Court) has held, 
however, that VA is not required to provide a medical 
examination or obtain a medical opinion if the record does 
not already contain evidence of an in-service event, injury, 
or disease.  Specifically, "a medical examination conducted 
in connection with claim development could not aid in 
substantiating a claim when the record does not already 
contain evidence of an in-service event, injury, or 
disease."  Duenas v. Principi, 18 Vet. App. 512, 517 (2004), 
citing Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1356 (Fed. Cir. 2003).  

As will be shown below, the veteran's claim is not supported 
by probative evidence of an in-service injury, in that there 
is no corroborating evidence of him having experienced an in-
service stressor, nor is there evidence of a psychiatric 
disorder in service.  For that reason the Board finds that a 
medical examination and/or opinion is not required in this 
case because no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Duenas, 18 
Vet. App. at 517.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, while the Board finds that new and 
material evidence has been submitted, but inasmuch as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, the 
service medical records, service personnel records, and VA 
medical records.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §  1110; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  A psychosis may be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service, if manifested to a 
compensable degree within one year following discharge from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006). 

	I.  PTSD

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed.  The exception to 
this rule is found at 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the [VA] shall 
reopen the claim and review the former disposition of the 
claim."  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or adjudicated by the 
VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality 
only the evidence submitted by a claimant since the last 
final disallowance of a claim on any basis in order to 
determine whether a claim should be reopened and re-
adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 
273 (1996).  In the present appeal, the last final denial of 
the claim for service connection for PTSD is the RO's 
September 1998 determination.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determination.  In order to do so, the 
Board will summarize the evidence that was of record 
pertaining to the claim for service connection for a 
psychiatric disability at the time of the September 1998 RO 
determination, and the evidence presented subsequently.  The 
prior evidence of record is important in determining newness 
and materiality for the purposes of deciding whether to 
reopen a claim.  Id.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evaluation, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony may establish the occurrence of the 
claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner of war (POW) under the 
provisions of 38 C.F.R. § 3.1(y) and the claimed stressor is 
related to that prisoner of war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardship's of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The RO denied the veteran's claim for service connection for 
PTSD in September 1998 on the basis that the claim was not 
well grounded since there was no clinical evidence of PTSD.  
In this regard, the Board notes that the service medical 
records are negative for complaints or findings pertaining to 
any psychiatric disability, including PTSD.  The only other 
medical evidence of record at that time was a VA outpatient 
treatment clinic report dated in May 1998, and this 
demonstrated that the veteran was being treated for major 
depression and anxiety.  The additional evidence includes VA 
outpatient treatment records as well as a Social Security 
Administration determination disclosing that the appellant 
has been diagnosed as having PTSD.  Thus, the evidence 
relates to a previously unestablished fact and furnishes a 
reasonable possibility of substantiating the appellant's 
claim for service connection for PTSD.  Accordingly, the 
claim is reopened.

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board may address a matter that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the present case, as noted above, the October 2003 VCAA 
letter advised the veteran of what the evidence must show to 
establish service connection and to identify medical 
evidence.  This letter informed the veteran that VA would 
make reasonable efforts to obtain evidence and that he could 
send VA the necessary evidence.  In essence, the veteran has 
been afforded the opportunity to present all available 
evidence and argument as to the merits of the claim.  The 
Board is, therefore, of the opinion that the veteran will not 
be prejudiced by its consideration of this issue on its 
merits.

The issue remains whether service connection for PTSD is 
warranted.  When he was seen by the VA in March 1999, it was 
noted that the veteran again discussed dreams relating to 
incidents in the DMZ in Korea.  He related that on two 
occasions, he saw the road crumble from under a truck and it 
"fell off the mountain."  Once, a friend of his was on the 
truck.  The veteran also described on several occasions that 
he was subjected to a physically abusive childhood.  

The Board notes that in February 2005, the VA requested that 
the veteran provide a detailed description of any traumatic 
events that produced the stress that resulted in his claimed 
PTSD, including dates and places the events occurred, and the 
unit to which he was assigned at the time the event 
reportedly took place.  In addition, he was informed to 
provide the name of the person if the incident involved the 
death of a friend.  No response was received.  

The service medical records do not include any complaints or 
findings pertaining to PTSD.  The veteran has not furnished 
any means to corroborate his allegations.  The Board also 
observes that the veteran has acknowledged a history of 
physical abuse prior to service.  In the absence of 
verification of the claimed stressors, the preponderance of 
the evidence is against the claim for service connection for 
PTSD.    



	II.  Psychiatric disability, other than PTSD 

The evidence supporting the veteran's claim for service 
connection for a psychiatric disability, other than PTSD, 
includes his statements and some of the medical evidence.  
The veteran has been receiving treatment from the VA for 
psychiatric symptoms since 1998.  The diagnoses (other than 
PTSD) have included major depression, anxiety disorder, and 
alcohol abuse.

The evidence against the veteran's claim includes the service 
medical records and post-service VA medical records.  The 
service medical records are negative for complaints or 
findings pertaining to any psychiatric disability.  The Board 
further notes that on a report of medical history in January 
1974, in conjunction with the separation examination, the 
veteran specifically denied having trouble sleeping, 
depression or excessive worry or nervous trouble.  In 
addition, a psychiatric evaluation was normal.  As noted 
above, the veteran first sought treatment for psychiatric 
complaints in 1998 nearly 25 years after his discharge from 
service.  On VA hospitalization in July 1998, the veteran 
claimed that he had been feeling depressed, paranoid and 
nervous for eight to ten years.  Clearly, this suggests that 
the onset of his symptoms was many years after service.  

The only evidence linking any current psychiatric disability 
to service consists of the veteran's assertions.  Since the 
veteran is not a medical expert, he is not competent to 
express an authoritative opinion regarding either his medical 
condition or any questions regarding medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The veteran 
has not provided any competent medical evidence establishing 
that a current psychiatric disability is related in any way 
to service.  The Board concludes, accordingly, that the 
medical findings are of greater probative value than the 
veteran's allegations regarding the etiology of his 
psychiatric disability.  The Board finds, therefore, that the 
preponderance of the evidence is against the claim for 
service connection for a psychiatric disability, other than 
PTSD, and the claim is denied.




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for PTSD and, to this extent, 
the appeal is granted and the claim is reopened.

Service connection for PTSD is denied.

Service connection for a psychiatric disability, other than 
PTSD, is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


